Citation Nr: 0823908	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Friend




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in May 2008.  The veteran and 
his friend testified before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.

The veteran's claim regarding new and material evidence was 
previously before the Board in July 2007 and was remanded at 
that time for proper notice and additional evidentiary 
development.  The development has now been accomplished and 
the case has been returned to the Board for disposition.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in 
September 1974.  The veteran did not appeal this decision 
and, therefore, this decision is final.

2.  The RO also denied service connection for schizophrenia 
as not well grounded in September 1999.  The veteran did not 
appeal this decision and, therefore, this decision is final.

3.  The evidence received subsequent to the September 1999 RO 
decision includes Social Security Disability records; this 
evidence does raise a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's September 1974 and September 1999 decisions are 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2007).

2.  New and material evidence has been presented since the 
September 1999 decision denying the veteran's service 
connection claim for schizophrenia; thus, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the veteran's initial claim of service 
connection in a rating decision dated September 1974 on the 
grounds that there was no link between the veteran's 
currently diagnosed schizophrenia and his active military 
service.  The veteran was notified of this decision that same 
month and did not appeal.  Thus, the decision is final.

In September 1999, the RO denied service connection for 
schizophrenia as not well grounded.  The RO found that the 
condition was not incurred in service, nor was it shown to a 
compensable degree within one year of discharge, and there 
was no relationship shown between current schizophrenia and 
service.  The veteran was notified of this decision in 
October 1999 and did not appeal.  Thus, the decision is 
final.

The veteran sought to reopen his service connection claim in 
March 2001.  The RO denied the veteran's attempt to reopen 
his service connection claim in a rating decision dated June 
2002 on the grounds that no new and material evidence was 
submitted.  The veteran was notified of this decision that 
same month and timely perfected his appeal.  The Board 
remanded the veteran's claim in July 2007 to provide proper 
notification of the evidence and information required to 
substantiate a claim based on new and material evidence as 
well as for additional evidentiary development.  The RO 
subsequently reopened the veteran's claim of entitlement to 
service connection for schizophrenia in a supplemental 
statement of the case (SSOC) dated December 2007, but then 
denied the claim on its merits. 

With claims to reopen filed prior to August 29, 2001, such as 
this one, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The evidence received subsequent to the September 1999 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  

The evidence of record at the time of the September 1999 
decision consisted of the veteran's service treatment records 
(STRs), service personnel records (SPRs), private treatment 
records, and VA treatment records.  The evidence now of 
record consists of additional VA treatment records as well as 
Social Security Disability records.  

In particular, J. Cormier, Ph.D., indicated in a September 
1998 Social Security Disability psychiatric review of the 
veteran that the "record indicates [treatment] for 
schizophrenia since 1968."  The veteran testified in May 
2008 that his psychiatric symptoms began around the time that 
he was stationed in Vietnam.  The veteran's friend testified 
in May 2008 that she knew the veteran since 1969 and upon his 
return from Vietnam, the veteran purportedly exhibited 
changed behaviors, including anger problems and an inability 
to adapt.  See transcript at p. 15.  

Accordingly, the Board concludes that the Social Security 
Disability records and the hearing testimony described above 
constitute new and material evidence sufficient to reopen the 
veteran's claim of service connection for schizophrenia.  The 
Board notes that this evidence was not of record at the time 
of the September 1999 denial.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). In this case, the Board is reopening the 
claim and to that extent the appeal is granted.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
with respect to the issue of reopening the claim, such error 
was harmless and will not be further discussed.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for schizophrenia has been presented; to 
this extent, the appeal is granted.




REMAND

The Board has reviewed all of the evidence of record in this 
case.  Regrettably, a remand is required for additional 
evidentiary development.

The veteran's service personnel records (SPRs) reflect that 
the veteran had active service from September 1967 to 
September 1969.  The veteran also had service in the Republic 
of Vietnam from February 1968 to February 1969.

Service treatment records (STRs) are completely negative for 
any in-service diagnosis of or treatment for a psychiatric 
disorder. 

The first pertinent post-service treatment record is dated in 
1974.  The veteran was hospitalized at an in-patient VA 
medical facility in February 1974 for approximately two 
months.  The veteran indicated that he was irritable, became 
tremulous when upset, bit his fingernails, yelled at his 
family, and lost his job because of outbursts accompanied 
with some violence.  According to the veteran, these symptoms 
dated back to 1968 when he was in Vietnam.  No previous 
psychiatric hospitalizations were noted.  The veteran 
initially agreed to undergo individual psychotherapy, but 
left the hospital before the sessions began with the 
explanation that his job was in jeopardy.  Subsequent 
attempts to contact the veteran were unsuccessful and the 
veteran "has not been heard from."  The veteran was 
diagnosed as having schizophrenia, paranoid type.

The veteran presented to the VA mental health clinic in 
December 1994.  The veteran reported hearing voices that 
encouraged him to engage in destructive behavior.  Other 
times, the veteran indicated that although he could see and 
touch objects, the objects sometimes seemed to be "not 
real."  The impression was schizophrenia.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 1999.  The veteran indicated that he 
served in Vietnam as a carpenter and reported one instance in 
which a bullet purportedly grazed him less than one-half inch 
on the head.  According to the veteran, he had nightmares and 
headaches as well as auditory hallucinations dating back to 
his time in Vietnam.  While in Vietnam, the veteran allegedly 
became paranoid and suspicious.  After returning from 
Vietnam, the veteran claimed that he was stationed at Ft. 
Rucker, Alabama where he was put in "isolation" because he 
"lost control" of himself.  [The Board notes that the 
veteran was court martialed in early 1969 for creating a 
disturbance by being boisterous, attempting to start a fight, 
and threatening to do harm to a first lieutenant.]  The 
impression was chronic schizophrenia, paranoid type, as well 
as post-traumatic stress disorder (PTSD).  The examiner 
opined that the veteran's schizophrenia began in service, but 
did not provide a rationale for the opinion.

A follow-up VA mental health clinic treatment note dated 
December 2004 diagnosed the veteran as having PTSD, paranoid 
schizophrenia, and recurrent major depressive disorder (MDD).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran should be afforded a 
new VA examination to determine the nature and etiology of 
any and all psychiatric disorders, including schizophrenia, 
and their relationship to service, if any.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from January 20, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from January 20, 2007 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should also make 
arrangements for a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include 
schizophrenia, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

*	The examiner is asked to express an 
opinion as to whether it is at least 
as likely as not (a probability of 50 
percent or greater) that  the 
veteran's schizophrenia was first 
manifested in service, within the 
first year after his discharge from 
service in September 1969, or is 
otherwise related to service.  In 
that regard, the examiner's attention 
is directed to the January 1969 court 
martial for creating a disturbance 
and threatening to do harm to a 
superior officer, the 1974 VA 
hospitalization report which notes 
the veteran's reports of onset of 
symptoms in 1968, and the hearing 
transcript, in particular at pages 
14-15, where the veteran's friend 
described his post-service demeanor.  
The examiner must provide a complete 
rationale for any stated opinion.

*	If any other psychiatric conditions 
are diagnosed, the examiner is asked 
to express an opinion as to whether 
the condition(s) are at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  The 
examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


